[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                            No. 06-13022                     October 17, 2006
                        Non-Argument Calendar             THOMAS K. KAHN
                                                                 CLERK

                         BIA No. A72-418-714


YODIT AMDE ZELLEKE,

                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.




                 Petition for Review of a Decision of the
                      Board of Immigration Appeals


                           (October 17, 2006)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.


PER CURIAM:
        The sole issue before us on this petition to review the Board of

Immigration Appeals’ (“BIA”) December 17, 2004 decision affirming the May 6,

2003 decision of the Immigration Judge (“IJ”) is whether substantial evidence

supports the BIA’s and the IJ’s determination that Petitioner failed to establish

eligibility for protection under the U.N. Convention Against Torture (“CAT”).

We conclude that such determination is supported by substantial evidence and

therefore deny the petition.

      Petitioner is an Ethiopian citizen born and raised in Eritrea. Her mother is

of Eritrean ethnicity; her father, now deceased, was Ethiopian. In 1998, a border

war broke out between Eritrea and Ethiopia. During the war, great numbers of

Eritreans and Ethiopians of Eritrean ethnicity were deported from Ethiopia to

Eritrea. The hostilities formally ended in 2000, when the two countries signed a

peace accord. Thereafter, such deportations generally ceased.

      Petitioner failed to present any evidence that she would be tortured if

removed to Ethiopia. Moreover, she presented no evidence that earlier, while in

Ethiopia, she, her mother or her brothers had been tortured. In short, nothing in

the record supports her position that currently similarly situated Eritreans or

Ethiopians of Eritrean ethnicity are being tortured on account of their ethnicity.

      Because Petitioner failed to establish that it is more likely than not that she

                                          2
will be detained arbitrarily by the Ethiopian government and tortured if returned to

Ethiopia, the IJ and BIA properly denied her CAT relief.

      PETITION DENIED.




                                         3